DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the padding which is attached only to the inner layer of material on a side facing the outer layer and away from a wearer, being positioned in the vent between the inner layer and outer layer of material and not in direct contact with the wearer, and being attached to an inner portion of the inner layer of material, as recited in claim 1,  must be shown or the feature(s) canceled from the claim(s).  
It is noted that Fig. 7A shows the padding as attached only to the inner layer of material (710) on a side facing the outer layer (720) and away from a wearer, being not positioned in the vent (730) between the inner layer and outer layer of material, and is not attached only to the inner layer of material on a side facing the outer layer and away from a wearer.  It appears that the padding of Fig. 7B would be in direct contact with the wearer, contrary to claim 1. Thus, the structure recited in claim 1 is not shown in the drawings. 
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites that the padding is attached by stitching only to the inner layer of material on a side facing the outer layer of material and away from a wearer, the padding being positioned in the vent between inner layer of material and the outer layer of material and not in direct contact with the wearer, wherein the padding is attached to an inner portion of the inner layer of material.  It is unclear how the padding can be attached to an inner portion of the inner layer while at the same time being attached to inner portion of the inner layer while at the same time being positioned in the vent between the inner layer of material and the outer layer of material.  The structure which meets these claim limitations is not adequately described in the specification and is not illustrated in the figures. It is not clear how the pad can be attached to the inner layer (e.g. 710 in Fig. 7A) on the side facing the outer layer (720 in Fig. 7A), within the vent 730 (Fig. 7A) while at the same time being attached to an “inner portion” of the inner layer of material (710).  It appears that the “inner portion” of the inner layer of material would be the side facing the wearer (e.g. as shown in Fig. 7B) and thus it is not clear how the pad could be on this inner portion and still be “not in direct contact with the wearer” and still be positioned in the vent between the outer and inner layers.  It appears that a pad attached to the inner portion of the inner layer (e.g. as shown in Fig. 7B) would not be in the vent (730), would not be attached to the side of the inner layer which faces the outer layer, and would not be “not in direct contact with the wearer”. 
Thus, it is unclear how the structure can meet the claim limitation of “the padding is attached to an inner portion of the inner layer of material” while also meeting the claim limitations of “the padding is attached by stitching only to the inner layer of material on a side facing the outer layer of material and away from a wearer, the padding being positioned in the vent between inner layer of material and the outer layer of material and not in direct contact with the wearer”.  These limitations appear to be contradictory and/or mutually exclusive. It appears that the limitation “the padding is attached to an inner portion of the inner layer of material” is shown in Fig. 7B, while the limitation of 
Therefore, the specification does not describe this claimed structure in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As to dependent claim 15, the claim recites that the padding is attached to the inner layer of material on a side opposite the side facing the outer layer of material so that the padding is disposed against a wearer's body when the pants are worn. This claim depends from claim 1, which recites that the padding is “not in direct contact with the wearer”. The specification does not adequately describe how the padding can be “disposed against a wearer's body”, while also being “not in direct contact with the wearer”.  Claim 15 appears to contradict claim 1, since claim 15 requires that the pad is disposed against a wearer's body, while claim 1 recites that the pad is not in direct contact with the wearer. The specification does not adequately describe how the pad structure can meet both of these claim limitations. Therefore claim 15 is not enabled by the disclosure. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 4-5, 7-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting that the padding is attached “by stitching only to the inner layer of material on a side facing the outer layer of material and away from a wearer, the padding being positioned in the vent between inner layer of material and the outer layer of material and not in direct contact with the wearer; wherein the padding is attached to an inner portion of the inner layer of material”.  It is unclear how the padding can be attached to an inner portion of the inner layer while at the same time being attached to the inner layer on a side facing the outer layer of material and away from a wearer and not in direct contact with the wearer.  It is unclear how the padding can be attached to an inner portion of the inner layer while at the same time being positioned in the vent between the inner layer of material and the outer layer of material. This claim recitation is confusing and the structure which makes up the claimed invention is not clear.
	Claim 15 is indefinite in reciting that the padding is attached to the inner layer of material on a side opposite the side facing the outer layer of material so that 

Response to Arguments
Applicant’s arguments as to Steiner have been fully considered and are persuasive, since Steiner does not disclose the structure recited in amended independent claim 1.  Specifically, Steiner does not disclose padding which is “attached by stitching only to the inner layer of material on a side facing the outer layer of material and away from a wearer, the padding being positioned in the vent between inner layer of material and the outer layer of material and not in direct contact with the wearer, wherein the padding is attached to an inner portion of the inner layer of material”. 
The prior art of record does not appear to disclose this structure, as well as understood, however, as noted above in the rejections under 35 U.S.C. 112, this claimed structure is confusing and is not adequately enabled by the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose pants/shorts having crotch pads with structures similar to that of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/AMY VANATTA/Primary Examiner, Art Unit 3732